MEMORANDUM **
Gilberto Lopez-Beltran appeals his conviction by guilty plea and sentence for one count of illegal re-entry after deportation in violation of 8 U.S.C. § 1326(a), with a sentence enhancement pursuant to 8 U.S.C. § 1326(b)(2). Lopez-Beltran’s attorney has filed a motion to withdraw and a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Lopez-Beltran’s plea agreement contains an express waiver of the right to appeal the judgment and sentence. Because our independent review of the record indicates that the plea agreement, including the waiver of the right to appeal, was entered knowingly and voluntarily, United States v. Aguilar-Muniz, 156 F.3d 974, 976 (9th Cir.1998), we enforce the waiver, GRANT counsel’s motion to withdraw, and DISMISS the appeal.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.